Citation Nr: 1147307	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a compensable initial disability rating for right shoulder scar.

3.  Entitlement to an initial disability rating in excess of 30 percent for carpal tunnel syndrome, right upper extremity.

4.  Entitlement to a compensable initial disability rating prior to May 1, 2009 for right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent from May 1, 2009 for right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

7.  Entitlement to an increased disability rating for anxiety neurosis; major depressive disorder, currently evaluated as 20 percent disabling.

8.  Entitlement to special monthly compensation (SMC) for loss of use of the right hand.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, from July 1994 to April 1995, and from February 2003 to January 2005.  He served in Vietnam from September 23, 1970 to September 21, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for erectile disorder; and granted service connection for carpal tunnel syndrome, right upper extremity, and assigned that disability a 10 percent disability rating effective January 17, 2005.  

In an October 2006 rating decision the RO granted service connection for right wrist scar, status post carpal tunnel release, as associated with the carpal tunnel syndrome, right upper extremity, and assigned a separate noncompensable initial disability rating for that scar disability, effective June 12, 2006.  In that decision the RO also granted service connection for right shoulder scar, associated with status post right shoulder rotator cuff repair, labral tear and biceps tendon tear with partial tendinosis and tear of the intra and supraspinatis tendon, and assigned that disability a noncompensable initial disability rating, effective June 12, 2006.

In a July 2008 rating decision the RO granted service connection for anxiety neurosis, major depressive disorder, and granted this disorder a 20 percent initial disability rating effective from January 17, 2005; and increased the rating for carpal tunnel syndrome, right upper extremity, from 10 to 30 percent, effective January 17, 2005.  Then in a December 2009 rating decision the RO increased the rating for the right wrist scar, status post carpal tunnel release, to 10 percent effective May 1, 2009.  Thus, during the course of this appeal, the agency of original jurisdiction (AOJ) assigned staged ratings for the right wrist scar disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence suggests that the appellant may be unemployed due to service-connected disability.  Thus, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the appellant's rating claims on appeal, it is listed on the first page of this decision.  

The issues of entitlement to service connection for erectile dysfunction, and entitlement to a compensable initial disability rating for right shoulder scar are adjudicated below.  The remaining issues listed above are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement in support of the claim signed by the appellant and dated on June 14, 2007, and received by the Board prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of his appeal of the claim for service connection for erectile dysfunction.

2.  In a statement in support of the claim signed by the appellant and dated on January 15, 2009, and received by the Board prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of his appeal of the claim for an initial compensable disability rating for right shoulder scar.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for a compensable initial disability rating for right shoulder scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by the appellant in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  In a written submission signed by the appellant and dated on June 14, 2007, and received by the Board prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim for service connection for erectile dysfunction.  In addition, in a written submission signed by the appellant and dated on January 15, 2009, and received by the Board prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim for a compensable initial disability rating for right shoulder scar.  Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal with respect to the claim for service connection for erectile dysfunction and the claim for an initial compensable disability rating for right shoulder scar.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed as to both claims. 


ORDER

The appeal of the claim for service connection for erectile dysfunction is dismissed.

The appeal of the claim for a compensable initial disability rating for right shoulder scar is dismissed.


REMAND

A remand of the case is necessary for the following reasons.  First, the appellant has requested a hearing before a Decision Review Officer (DRO) of the RO.  In a statement in support of claim received in January 2009 the appellant indicated he wanted a DRO hearing.  The claims file does not indicate that the hearing was conducted or that he later withdrew his request.  Moreover, in a November 2009 statement in support of claim the appellant stated that he wanted a personal hearing with a DRO.  The appellant has not received any notice with regard to this request nor is there evidence of record that the appellant has withdrawn his request.  As such, due process requires that the Board remand this case in light of the Veteran's outstanding request for a DRO hearing.

The issues of entitlement to higher initial disability ratings for carpal tunnel syndrome, right upper extremity, and for right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity, require a remand of the case for further development for the following reasons.  In a VCAA Notice Response form received from the appellant in March 2011, he asked that his VA outpatient treatment records be requested.  The claims file reflects that there are no recent VA treatment records on file pertaining to the right upper extremity disabilities that are the subject of the claims on appeal.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the appellant has indicated that he receives ongoing VA treatment and has requested that they be obtained, VA must associate with the claims file any additional outstanding VA records.  See 38 C.F.R. § 3.159(c)(2).

Regarding the remainder of the issues listed on page one and two above, in a November 2009 rating decision, the RO denied entitlement to: (1) service connection for erectile dysfunction, (2) an increased disability rating in excess of 20 percent for anxiety neurosis; major depressive disorder, and (3) special monthly compensation for loss of use of the right hand.  The appellant filed a timely notice of disagreement later that month as to the November 2009 rating decision regarding these three claims.  To date, however, the RO has not issued the appellant a Statement of the Case with respect to these three claims.  Thus, the Board has no discretion and must remand these issues to the RO for the issuance of a Statement of the Case, to include notification as to the requirement to timely file a Substantive Appeal to perfect his appeal on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Court has held that a request for a TDIU, whether expressly raised by appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the appellant is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, following a November 2009 rating decision, which in part denied TDIU, the appellant initiated an appeal on that denial by filing a notice of disagreement, but the RO has not issued a Statement of the Case on the matter.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (requiring remand for issuance of a Statement of the Case).  More importantly, the issue of entitlement to a TDIU is part of the appellant's perfected appeal of the disability rating claims on appeal.  Therefore, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  The appellant's service-connected disabilities in combination currently satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011).  
 
The development ordered here as to the claims for higher ratings for the carpal tunnel syndrome, right upper extremity and the right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity may impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the carpal tunnel syndrome, right upper extremity and right wrist scar.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing.  

2.  Send the Veteran a letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

3.  Request that the appellant identify any outstanding VA or private treatment records pertaining to his (1) carpal tunnel syndrome, right upper extremity, and (2) right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims folders.

4.  Notify the appellant that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his 1) carpal tunnel syndrome, right upper extremity, and (2) right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity, and the impact of these on his ability or inability to work.

5.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, and severity of his 1) carpal tunnel syndrome, right upper extremity, and (2) right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity.  The claims folder should be made available to and reviewed by the examiner.  All appropriate testing should be performed.  The examination should identify and fully describe all pathology found to be present associated with the service-connected 1) carpal tunnel syndrome, right upper extremity, and (2) right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity.  The examiner should conduct all indicated tests and studies of the neuromuscular impairment of the carpal tunnel syndrome, right upper extremity, and of the skin impairment of the right wrist scar, status post carpal tunnel release associated with carpal tunnel syndrome, right upper extremity.  

The carpal tunnel syndrome examiner should comment as to whether the appellant's carpal tunnel syndrome, right upper extremity is manifested by symptoms productive of either (a) moderate incomplete paralysis, (b) severe incomplete paralysis, or (c) complete paralysis of the relevant parts of the right upper extremity. 
 
The scar examiner should comment on whether the right wrist scar, status post carpal tunnel release is manifested by either (a) one or two scars that are unstable or painful, (b) three or four scars that are unstable or painful, or (c) five or more scars that are unstable or painful.  The examiner should describe any disfigurement characteristics to include the length, width, elevation or depression, hypo- or hyper-pigmentation and amount of area affected, abnormal skin texture, missing underlying soft tissue and amount of area involved, any indurated or inflexible skin and amount of area involved, and any underlying soft tissue damage.  The examiner should comment on any limitation of motion or function caused by the scar itself, and on whether the scar is painful or unstable.

Thereafter, the examiner should opine as to whether, without regard to the appellant's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed shall be provided.  All findings and conclusions should be set forth in a legible report.

6.  Issue a Statement of the Case, to include notification as to the requirement for the appellant to timely file a Substantive Appeal to perfect his appeal on the issues of entitlement to (1) whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction, (2) to an increased rating in excess of 20 percent for anxiety neurosis; major depressive disorder, and (3) to special monthly compensation for loss of use of the right hand.  

7.  Then readjudicate the claims on appeal for higher initial disability ratings, and in light of that, then readjudicate the TDIU claim.  If a benefit sought remains denied, the appellant and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


